United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lakewood, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0800
Issued: May 2, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 28, 2017 appellant filed a timely appeal from an October 12, 2016 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from OWCP’s last merit decision, dated January 26, 2016, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction over the merits of the claim.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On August 28, 2007 appellant, then a 38-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that she developed a bilateral foot condition causally related
to factors of her federal employment. OWCP initially accepted her claim for left-sided plantar
1

5 U.S.C. § 8101 et seq.

fibromatosis and osteoarthritis of the right ankle and right foot. It subsequently expanded the
acceptance of appellant’s claim for additional foot conditions, including bilateral plantar
fibromatosis, bilateral exostosis, other bilateral peripheral enthesopathies, other bilateral synovitis
and tenosynovitis, bilateral bone cyst, right villonodular synovitis of the right ankle and right foot,
right tarsal tunnel syndrome, and acute osteomyelitis of the right ankle and right foot.
On March 28, 2008 appellant stopped work and, on that same date, underwent OWCPapproved surgery, including left-sided plantar fascial release to ameliorate the condition of plantar
fascia of the left foot. OWCP paid her disability compensation on the daily rolls beginning
March 28, 2008.
On May 3, 2008 appellant underwent surgery for partial exostectomy of the first metatarsal
bone with arthrotomy and synovectomy of the first metatarsophalangeal joint to ameliorate the
condition of metatarsophalangeal degenerative joint disease. On March 25, 2011 she underwent a
second procedure for partial exostectomy of the first metatarsal bone with arthrotomy and
synovectomy of the first metatarsophalangeal joint, in addition to partial exostectomy of the
proximal phalanx (to ameliorate degenerative joint disease of the first metatarsophalangeal joint),
and exostosis of the proximal phalanx. These procedures were authorized by OWCP.
In a January 9, 2012 report, Dr. Charles Xeller, a Board-certified orthopedic surgeon,
found that appellant had left lower extremity permanent impairment of 1 percent and right lower
extremity permanent impairment of 13 percent pursuant to the sixth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides).2 He
calculated the impairment rating for the left lower extremity by using Table 16-2 (Foot and Ankle
Regional Grid) on page 502. Dr. Xeller found that appellant’s left plantar fascial release surgery
yielded one percent permanent impairment of the left lower extremity, finding that she had a class
C default permanent impairment under class 1. With regard to the right foot and ankle, he rated a
class 1 impairment for metatarsal fracture (nondisplaced with minimal findings, ongoing pain, and
decreased range of motion for metatarsal angulation) and metatarsalgia, which produced 10
percent default value for right lower extremity permanent impairment according to Table 16-2,
page 504. Dr. Xeller found a grade modifier two for functional history under Table 16-3, page
515, for a moderate problem; a grade modifier one for physical examination, for a mild problem,
pursuant to Table 16-3; and a grade modifier one for clinical studies, for a mild problem, under
Table 16-3. He found that, after application of the net adjustment formula, appellant had 13
percent permanent impairment of the right lower extremity.
On March 15, 2012 appellant filed a claim for compensation (Form CA-7) seeking a
schedule award due to her accepted employment conditions.
In an April 7, 2012 report, Dr. Leonard A. Simpson, a Board-certified orthopedic surgeon
serving as an OWCP medical adviser, reviewed Dr. Xeller’s findings and determined that appellant
had 1 percent permanent impairment of the left lower extremity for plantar fasciitis and 12 percent

2

A.M.A., Guides (6th ed. 2009).

2

permanent impairment of the right lower extremity for metatarsal angulation and metatarsalgia
under the A.M.A., Guides.3
By decision dated May 29, 2012, OWCP granted appellant a schedule award for 1 percent
permanent impairment of the left lower extremity and 12 percent permanent impairment of the
right lower extremity. The award ran for 37.44 weeks from January 9 to September 27, 2012 and
was based on the impairment rating of Dr. Simpson.
On August 2, 2013 appellant underwent surgery for left-sided decompression of the
intermediate dorsal cutaneous nerve, partial exostectomy of the middle cuneiform, and removal of
a ganglionic cyst. On June 6, 2014 she underwent surgery for right-sided plantar fascial release to
ameliorate the condition of plantar fascia of the right foot. The procedures were authorized by
OWCP.
On July 24, 2015 appellant filed a Form CA-7 seeking schedule award compensation for
additional permanent impairment.
In a May 23, 2015 report, Dr. Xeller found that appellant had sustained an additional 1
percent permanent impairment of the right lower extremity, which totaled 14 percent permanent
impairment of the right lower extremity under the sixth edition of the A.M.A., Guides. He based
this additional one percent rating on appellant’s June 6, 2014 right-sided plantar fascia release
surgery. Dr. Xeller advised that appellant had palpatory findings and pain at the area of the
incision, which yielded a class 1 impairment and an additional one percent impairment rating
pursuant to Table 16-2, page 504, and Table 16-3, page 515. He noted that she also underwent an
excision of a ganglion of her left foot, but found that this procedure did not warrant an impairment
rating because it did not result in any additional permanent impairment for the left lower extremity.
In an August 3, 2015 report, Dr. Arthur S. Harris, a Board-certified orthopedic surgeon
serving as an OWCP medical adviser, reviewed Dr. Xeller’s May 23, 2015 report and found that
his report did not provide a basis for an additional impairment rating under the sixth edition of the
A.M.A., Guides. He noted that appellant had six percent residual impairment of the right great toe
from an accepted July 24, 2007 injury pursuant to Table 16-2, page 504, which was less than the
12 percent right lower extremity impairment she was already awarded and which was subsumed
into the original award. Dr. Harris further found that, while Dr. Xeller rated an additional one
percent right lower extremity permanent impairment for the June 6, 2014 plantar release surgery,
Dr. Simpson’s 12 percent right lower extremity impairment rating encompassed any impairment
for right plantar fasciitis. He, therefore, found that appellant was not entitled to additional
impairment for the right lower extremity.
By decision dated August 12, 2015, OWCP found that appellant was not entitled to
schedule award compensation for more than 1 percent permanent impairment of the left lower
extremity and 12 percent permanent impairment of the right lower extremity, for which she

3
Dr. Simpson indicated that he agreed with Dr. Xeller’s right lower extremity rating, but he actually calculated 12
percent permanent impairment of the right lower extremity whereas Dr. Xeller calculated 13 percent permanent
impairment for that extremity.

3

received a schedule award. It found that Dr. Harris’ August 3, 2015 report represented the weight
of the medical opinion evidence with respect to this matter.
On October 30, 2015 appellant requested reconsideration of the August 12, 2015 decision.
In an August 22, 2015 report received by OWCP on November 2, 2015, Dr. Xeller
reiterated his previous findings and conclusions regarding the permanent impairment of appellant’s
right lower extremity. With regard to the left lower extremity, he advised that, given the fact that
she underwent a procedure for excision of a ganglion, her calcaneal cuboid joint showed arthritic
degeneration with a one millimeter cartilage interval. Dr. Xeller found that this yielded a class 1,
six percent permanent impairment of the left lower extremity impairment pursuant to Table 16-2,
page 507, and Table 16-3, page 515, of the sixth edition of the A.M.A., Guides.
In a January 20, 2016 report, Dr. Michael M. Katz, a Board-certified orthopedic surgeon
serving as an OWCP medical adviser, reviewed Dr. Xeller’s August 22, 2015 report and found
that appellant was not entitled to schedule award compensation for more than 1 percent permanent
impairment of the left lower extremity and 12 percent permanent impairment of the right lower
extremity. He indicated that Dr. Xeller found that she had sustained an additional 1 percent
permanent impairment of the right lower extremity, which totaled 14 percent permanent
impairment of the right lower extremity under the sixth edition of the A.M.A., Guides. Dr. Katz
noted that Dr. Xeller based this additional one percent rating on appellant’s June 6, 2014 rightsided plantar fascia release surgery. He advised that she had palpatory findings and pain at the
area of the incision, which yielded a class 1 impairment and an additional one percent impairment
rating pursuant to Table 16-2, page 504, and Table 16-3, page 515. Dr. Katz further noted that the
sixth edition of the A.M.A., Guides indicates at page 497 (section 16.1a) that if a patient has two
significant diagnoses, the examiner should use the diagnosis with the highest causally related
impairment rating for the impairment calculation. Based on this principle, he found that appellant
was not entitled to an additional schedule award because Dr. Simpson’s April 7, 2012 report
utilized Dr. Xeller’s previous findings, which had already provided a basis for impairment ratings
for the bilateral lower extremities. Dr. Katz found that Dr. Xeller’s August 22, 2015 impairment
rating was duplicative and inconsistent with the methodology used for the regional grids. He
therefore opined that Dr. Xeller’s report could not be accepted as probative for the purpose of
recommending an additional schedule award.
By decision dated January 26, 2016, OWCP found that appellant was not entitled to
schedule award compensation for more than 1 percent permanent impairment of the left lower
extremity and 12 percent permanent impairment of the right lower extremity, for which she
previously received a schedule award. It found that Dr. Katz’ January 20, 2016 report represented
the weight of the medical opinion evidence with respect to this matter.
On July 18, 2016 appellant requested reconsideration of the January 26, 2016 decision.
In a report dated March 25, 2016, Dr. Xeller noted that he had previously provided an
impairment rating for appellant of 1 percent permanent impairment of the left lower extremity and
13 percent permanent impairment of the right lower extremity. He indicated that, since the time
of that impairment rating, she underwent a plantar fascia release on her right foot on June 6, 2004
and excision of ganglion and nerve decompression of her left foot on August 2, 2013. Dr. Xeller
posited that appellant was now entitled to schedule award compensation for additional permanent
4

impairment of the left lower extremity due to permanent effects of the August 2, 2013 surgery. He
indicated that she was entitled to schedule award compensation for an additional five percent
permanent impairment of the left lower extremity based on ongoing pain and treatment for a left
foot ganglion, neuroma, and calcaneal cuboid joint arthritis.4 Dr. Xeller acknowledged that the
A.M.A., Guides indicates that one needs to pick one impairment category for each injury, but he
posited that appellant “has had different diagnoses on different dates and different surgical dates.”
Appellant submitted a March 15, 2016 report which presented results from magnetic
resonance imaging (MRI) scans of her left and right feet, which were essentially normal. She also
submitted reports dated February 9 and July 12, 2016 from Dr. Chul Kim, an attending podiatrist,
and the results of a March 25, 2016 functional capacity evaluation.
By decision dated October 12, 2016, OWCP denied appellant’s application for review
because that it neither raised substantive legal questions, nor included new and relevant evidence
sufficient to require OWCP to review its prior decision. It found that Dr. Xeller’s March 25, 2016
report was cumulative and substantially similar to his previous reports. OWCP asserted that while
he “might have moved a few sentences around and put a new date on the report” the report was
substantially similar to and merely restated the findings of his August 22, 2015 report.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. OWCP may review an award for or against
payment of compensation at any time based on its own motion or on application.5
A claimant seeking reconsideration of a final decision must present arguments or provide
evidence that: (1) shows that OWCP erroneously applied or interpreted a specific point of law;
(2) advances a relevant legal argument not previously considered by OWCP; or (3) constitutes
relevant and pertinent new evidence not previously considered by OWCP.6 If OWCP determines
that at least one of these requirements is met, it reopens and reviews the case on its merits.7 If the
request is timely, but fails to meet at least one of the requirements for reconsideration, OWCP will
deny the request for reconsideration without reopening the case for review on the merits.8
A request for reconsideration must also be received by OWCP within one year of the date
of OWCP’s decision for which review is sought.9 For OWCP decisions issued on or after
4

Dr. Xeller also suggested that appellant had additional permanent impairment of his right lower extremity due to
permanent effects of the June 6, 2004 surgery, but he did not discuss the specific degree of this additional permanent
impairment.
5

5 U.S.C. § 8128(a).

6

20 C.F.R. § 10.606(b)(3); see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket No. 08-1569
(issued December 9, 2008).
7

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

8

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

9

20 C.F.R. § 10.607(a).

5

August 29, 2011, the date of the application for reconsideration is the “received date” as recorded
in the Integrated Federal Employees’ Compensation System (iFECS).10 If the last day of the oneyear time period is a Saturday, Sunday, or a legal holiday, OWCP will still consider a request to
be timely filed if it is received on the next business day.11
In schedule award cases, a distinction is made between an application for an additional
schedule award and a request for reconsideration of the existing schedule award. When a claimant
is asserting that the original award was erroneous based on his or her medical condition at that
time, this is a request for reconsideration. A claim for an additional schedule award may be based
on new exposure to employment factors or on the progression of an employment-related condition,
without new exposure, resulting in greater permanent impairment. OWCP should issue a merit
decision on the schedule award claim, rather than adjudicate an application for reconsideration.12
ANALYSIS
The Board finds that OWCP improperly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a) as she submitted evidence of increased
permanent impairment in support of her claim.
In schedule award cases, a distinction is made between an application for an additional
schedule award and a request for reconsideration of the existing schedule award. When a claimant
is asserting that the original award was erroneous based on his or her medical condition at that
time, this is a request for reconsideration. A claim for an additional schedule award may be based
on new exposure to employment factors or on the progression of an employment-related condition,
without new exposure, resulting in greater permanent impairment.13 As the Board explained in
Linda T. Brown,14 a claimant may seek an additional schedule award if the evidence establishes
that she sustained an impairment causally related to the employment injury. Even if the term
reconsideration is used, when a claimant is not attempting to show error in the prior schedule award
decision and submits medical evidence regarding a permanent impairment at a date subsequent to

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). See
also C.B., Docket No. 13-1732 (issued January 28, 2014). For decisions issued before June 1, 1987 there is no
regulatory time limit for when reconsideration requests must be received. For decisions issued from June 1, 1987
through August 28, 2011, the one-year time period begins on the next day after the date of the original decision and
must be mailed within one year of OWCP’s decision for which review is sought.
11

Id. at Chapter 2.1602.4. See also M.A., Docket No. 13-1783 (issued January 2, 2014).

12

See H.B., Docket No. 17-0414 (issued March 17, 2018).

13

See Linda T. Brown, 51 ECAB 115 (1999); Paul R. Reedy, 45 ECAB 488 (1994); C.M., Docket No. 17-0310
(issued February 15, 2017); see also B.K., 59 ECAB 228 (2007) (where it was evident that the claimant was seeking
a schedule award based on new and current medical evidence, OWCP should have issued a merit decision on the
schedule award claim rather than adjudicate an application for reconsideration); see also J.F., Docket No. 13-0112
(issued November 6, 2013); R.B., Docket No. 16-1863 (issued April 3, 2017).
14
Id. In Brown, OWCP issued a 1995 decision denying entitlement to a schedule award as no ratable impairment
was established. Appellant requested that it reconsider in 1997, submitting a current report with an opinion that she
had 25 percent permanent impairment to the arms and legs. OWCP found that she submitted an untimely request for
reconsideration that did not demonstrate clear evidence of error. The Board remanded the case for a merit decision.

6

the prior schedule award decision, it should be considered a claim for an increased schedule award.
A request for an increased schedule award is not subject to time limitations.
The Board finds that with her request for reconsideration appellant submitted additional
evidence in support of an increased permanent impairment in the form of a March 25, 2016 report
from Dr. Xeller, an attending physician. In a report dated March 25, 2016, Dr. Xeller noted that
he had previously provided an impairment rating for appellant of 1 percent permanent impairment
of the left lower extremity and 13 percent permanent impairment of the right lower extremity. He
indicated that, since the time of that impairment rating, appellant underwent a plantar fascia release
on her right foot on June 6, 2004 and excision of ganglion and nerve decompression of her left
foot on August 2, 2013. Dr. Xeller posited that she was now entitled to schedule award
compensation for an additional permanent impairment of the left lower extremity due to permanent
effects of the August 2, 2013 surgery. He indicated that appellant was entitled to schedule award
compensation for an additional five percent permanent impairment of the left lower extremity
based on ongoing pain and treatment for a left foot ganglion, neuroma, and calcaneal cuboid joint
arthritis.15
Therefore the Board finds that the case should be remanded to OWCP to conduct a merit
review of appellant’s increased schedule award claim. Following this and other such further
development as deemed necessary, OWCP shall issue a de novo decision regarding appellant’s
request for an additional schedule award.
CONCLUSION
The Board finds that OWCP improperly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).

15
Dr. Xeller also indicated that appellant had additional permanent impairment of his right lower extremity due to
permanent effects of the June 6, 2004 surgery, but he did not discuss the specific degree of this additional permanent
impairment. He acknowledged that the A.M.A., Guides indicates that one needs to pick one impairment category for
each injury, but he posited that appellant “has had different diagnoses on different dates and different surgical dates.”

7

ORDER
IT IS HEREBY ORDERED THAT the October 12, 2016 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for action
consistent with this decision.
Issued: May 2, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

